Digitally signed by
                                                                          Reporter of Decisions
                       Illinois Official Reports                          Reason: I attest to the
                                                                          accuracy and
                                                                          integrity of this
                                                                          document
                              Appellate Court                             Date: 2017.05.10
                                                                          10:24:38 -05'00'




                  People v. Csaszar, 2017 IL App (1st) 100467-B



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           MARTIN CSASZAR, Defendant-Appellant.



District & No.    First District, Second Division
                  Docket No. 1-10-0467



Filed             February 21, 2017



Decision Under    Appeal from the Circuit Court of Cook County, No. 00-CR-1274; the
Review            Hon. Catherine K. Haberkorn, Judge, presiding.



Judgment          Affirmed.



Counsel on        Michael J. Pelletier, Alan D. Goldberg, and Anne E. Carlson, of State
Appeal            Appellate Defender’s Office, of Chicago, for appellant.

                  Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Miles J. Keleher, and Joan F. Frazier, Assistant State’s Attorneys, of
                  counsel), for the People.



Panel             JUSTICE NEVILLE delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Hyman and Justice Mason concurred in the
                  judgment and opinion.
                                              OPINION

¶1       This case comes before us on remand from our supreme court, which instructed us to
     vacate our original judgment and reconsider the case in light of People v. Cotto, 2016 IL
     119006. After a bench trial, the trial court found Martin Csaszar guilty of solicitation of murder
     for hire (720 ILCS 5/8-1.2 (West 1998)) and sentenced him to 30 years in prison. With the
     assistance of retained counsel, Csaszar filed a postconviction petition in 2008. The trial court
     granted the State’s motion to dismiss the petition without an evidentiary hearing. On appeal,
     Csaszar argues only that his retained counsel did not provide reasonable assistance with
     postconviction proceedings. We affirm.

¶2                                         BACKGROUND
¶3       In 1997, Monica Crisan hired Csaszar to drive a truck for Livdimon Enterprise
     Corporation. Csaszar’s employment ended in April 1998. Crisan invited Csaszar to come to
     her home to pick up his final paycheck on May 3, 1998. Crisan deducted from Csaszar’s wages
     an amount for damage to Livdimon’s truck. The amount of the paycheck upset Csaszar. After
     Csaszar left Crisan’s home, Crisan called police to report that Csaszar pulled out a gun and
     threatened her. Police arrested Csaszar and charged him with aggravated assault and unlawful
     use of a weapon. The trial court continued proceedings on the charges through 1998 and 1999.
¶4       Csaszar found work driving a truck for Jakacki Bag and Barrel Company. There he met
     James Anderson, who worked as a security officer for Jakacki. In 1999, Csaszar told Anderson
     about the criminal charges Crisan initiated against him. On December 16, 1999, the day before
     a hearing on the charges, Csaszar met with Anderson and Mark Shaffer. In a tape-recorded
     conversation, Csaszar gave Shaffer $500 in exchange for Shaffer’s promise to kill Crisan.
     Shaffer, an undercover agent working for the Bureau of Alcohol, Tobacco and Firearms
     (ATF), gave a prearranged signal to Chicago police officers once Csaszar gave him the cash.
     The officers arrested Csaszar, and prosecutors charged him with soliciting Shaffer and
     Anderson to murder Crisan. Csaszar spoke with an officer and an assistant State’s Attorney at
     the police station, but he did not sign any statement.
¶5       Before trial, defense counsel requested a behavioral clinical examination to evaluate
     Csaszar’s fitness to stand trial. The trial court granted the request. The psychiatrist who
     interviewed Csaszar found him fit to stand trial and legally sane at the time of the offense.
¶6       At the bench trial, Crisan testified that on May 3, 1998, after she gave Csaszar the
     paycheck he considered inadequate, he pulled out a gun and pointed it at her. As she looked for
     a phone, Csaszar said, “You want to call 9-1-1. *** By the time they will arrive, you’ll be
     dead.” Some neighbors passed by her home, and Csaszar ran off.
¶7       Anderson testified that Csaszar asked him to kill Crisan. When Anderson refused, Csaszar
     asked him to find someone else to kill Crisan. Anderson contacted an agent he knew who
     worked for ATF. That agent arranged for Shaffer to pose as a hitman and for recording of
     further contacts between Anderson, Shaffer, and Csaszar.
¶8       Assistant State’s Attorney Fabio Valentini testified that Csaszar admitted he wanted Crisan
     dead because she brought charges against him. He had the idea of hiring a hitman, and he asked
     Anderson to help him.



                                                 -2-
¶9         Csaszar testified that Anderson sought out Csaszar’s company and offered to help him with
       several problems. When Csaszar told Anderson about the criminal charges, Anderson
       suggested killing Crisan. Anderson arranged for the hitman. Csaszar could not explain why he
       met with Anderson and Shaffer, and why he said what he said in the recorded conversation.
¶ 10       The trial court found Csaszar guilty of soliciting Shaffer to murder Crisan for hire and
       sentenced him to 30 years in prison. The appellate court affirmed the trial court’s judgment.
       People v. Csaszar, 375 Ill. App. 3d 929 (2007).
¶ 11       In 2006, Csaszar drafted a postconviction petition, but he never filed it. Instead, in 2007, he
       hired an attorney to prepare a postconviction petition for him. He sent the attorney his draft. In
       the draft, he claimed that the State tampered with the videotape of his conversation with
       Shaffer and Anderson. Csaszar said, in an affidavit, that he tried to back away from the deal,
       but Shaffer said that if Csaszar made him come all the way to the meeting for nothing, Shaffer
       would kill Csaszar and Csaszar’s family. Csaszar said that an inexplicable light appeared on
       the videotape, showing where the State cut several seconds from the conversation, despite the
       lack of any gap in the time signature shown on the tape.
¶ 12       On May 28, 2008, Csaszar’s retained counsel filed a postconviction petition in which he
       contended that at the time of the offense, Csaszar’s medications and depression left him unable
       to understand his own actions; Csaszar was not fit to stand trial; and his trial counsel provided
       ineffective assistance. Counsel for the postconviction proceedings specified four ways in
       which trial counsel provided ineffective assistance: (1) counsel did not obtain an assessment of
       Csaszar’s fitness to stand trial; (2) counsel did not obtain an assessment of Csaszar’s mental
       health at the time of the offense; (3) counsel did not find out whether Csaszar understood his
       right to a jury trial; and (4) counsel failed to present evidence to show entrapment. Counsel
       supported the petition with affidavits from Csaszar’s mother, sister, and ex-wife concerning
       Csaszar’s mental health, a letter from a psychiatrist about the effects of Csaszar’s medications,
       and an affidavit from Csaszar. Counsel sent Csaszar a letter in which he explained that he
       omitted the allegation about tampering with the videotape because he and Csaszar’s sister
       watched the videotape and saw no indication of tampering.
¶ 13       The trial court permitted the State to file a motion to dismiss the petition. The trial court
       granted the motion to dismiss. Csaszar now appeals.

¶ 14                                           ANALYSIS
¶ 15       Csaszar does not contest the trial court’s decision to dismiss his postconviction petition.
       Instead, on this appeal, he argues only that his privately retained counsel did not provide the
       reasonable level of assistance required for postconviction proceedings. In particular, Csaszar
       claims that competent counsel should have further investigated the claim Csaszar made in his
       draft postconviction petition, that the State tampered with the videotape of his conversation
       with Shaffer. The State responds that Csaszar had no constitutional right to the assistance of
       counsel in postconviction proceedings, and no statute or rule required a reasonable level of
       assistance from privately retained counsel.
¶ 16       In our original disposition of this appeal, we agreed with the State. Following People v.
       Kegel, 392 Ill. App. 3d 538, 540-41 (2009), we held that although Csaszar’s counsel had a duty
       to provide professional assistance, the State, including the courts, bore no responsibility for
       assuring that Csaszar received reasonable assistance from his privately retained attorney.


                                                    -3-
¶ 17       In Cotto, our supreme court held that “there is no difference between appointed and
       privately retained counsel in applying the reasonable level of assistance standard to
       postconviction proceedings” (Cotto, 2016 IL 119006, ¶ 42) and that if a defendant does not
       receive reasonable assistance from his privately retained postconviction counsel, the courts
       must reverse the postconviction ruling and remand for the defendant to receive reasonable
       assistance. Thus, we must now decide whether Csaszar’s privately retained counsel provided a
       “reasonable level of assistance.” Cotto, 2016 IL 119006, ¶ 41.
¶ 18       Postconviction counsel’s duties to provide reasonable assistance “include consultation
       with the defendant to ascertain his contentions of deprivation of constitutional right,
       examination of the record of the proceedings at the trial, and amendment of the petition, if
       necessary, to ensure that defendant’s contentions are adequately presented. [Citation.]
       Fulfillment of the third obligation does not require counsel to advance frivolous or spurious
       claims on defendant’s behalf.” People v. Pendleton, 223 Ill. 2d 458, 472 (2006). Illinois
       Supreme Court Rule 651 (eff. Feb. 6, 2013) establishes the duties for appointed postconviction
       counsel. See Pendleton, 223 Ill. 2d at 472.
¶ 19       Postconviction counsel filed a statement of compliance with the duties stated in Rule 651.
       The record on appeal shows that postconviction counsel consulted with Csaszar and Csaszar’s
       family to find grounds for a postconviction petition. Postconviction counsel examined the
       record and read the draft of a postconviction petition that Csaszar prepared. Postconviction
       counsel chose not to raise the issues Csaszar sought to raise in his draft petition, as counsel
       found those issues meritless.
¶ 20       Csaszar argues primarily that his privately retained counsel should have included in the
       postconviction petition a claim that “the surveillance videotape played at his trial had been
       edited so as to delete a critical portion of the meeting between himself, James Anderson, and
       Agent Shaffer and that his trial attorneys had been ineffective for failing to challenge the
       redacted tape.” Counsel told Csaszar that he omitted the claim because he watched the
       videotape and saw no evidence of tampering, and Csaszar’s sister also watched the videotape
       and saw no evidence of tampering. We see no grounds in this record to disbelieve counsel’s
       statement that the surveillance videotape did not substantiate Csaszar’s claim. Csaszar has not
       shown that competent counsel would have advanced nonfrivolous claims other than the claims
       presented by postconviction counsel. Thus, Csaszar has not shown that his postconviction
       counsel failed to provide a reasonable level of assistance. Accordingly, we affirm the dismissal
       of Csaszar’s postconviction petition.

¶ 21                                      CONCLUSION
¶ 22      Because Csaszar has not shown that his privately retained postconviction counsel failed to
       provide a reasonable level of assistance, we affirm the trial court’s judgment dismissing
       Csaszar’s postconviction petition.

¶ 23      Affirmed.




                                                  -4-